Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142927-8(56)                                                                                          Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  KIRK LEAPHART,                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                  SC: 142927-8
                                                                     COA: 301288, 301338
                                                                     Wayne CC: 09-026822-NO
  FOURMIDABLE GROUP, INC., and
  DETROIT HOUSING COMMISSION,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 28,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         h0829                                                                  Clerk